OPINIÓN CONCURRENTE DEL
JUEZ ASOCIADO SEÑOR WOLF.
Soy del criterio de que, suponiendo que la Comisión de Servicio Público tenga facultad para dictar una regla Pa-ciendo responsable a una compañía de seguros en la forma descrita en la opinión de la mayoría, sin embargo, esa com-pañía no puede ser alcanzada por un embargo, sino que ha-bría que entablar un pleito contra ella. La compañía debe tener su día en corte directamente. La opinión de la mayo-ría se inclina en ese rumbo, pero, desde mi punto de vista, no va lo suficientemente lejos.
Además, dudo que la Comisión de Servicio Público pueda, mediante una regla, fijar una obligación de esta índole en la compañía aseguradora. El poder, suponiendo que exista, re-sidiría más bien en la Legislatura. Mi disentimiento en Santiago v. Comisión de Servicio Público, 37 D.P.R. 520, cae den-tro de este mismo campo.